IMPORTANT NOTICE
    NOT TO BE PUBL ISHED OPINION


 THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE,
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                       RENDERED : MAY 24, 2007
                                                         NOT TO BE PUBLISHED



          ~suyrrnw Courf of
                                 2005-SC-000883-MR

                                 2005-SC-000952-TG       [Dacr
 RICKY FULCHER                                                         APPELLANT


                     APPEAL FROM LOGAN CIRCUIT COURT
                         HON . TYLER L. GILL, JUDGE
V                       NO . 01-CR-00179 & 01-CR-00157


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                    MEMORANDUM OPINION OF THE COURT

                                       Affirming

       Appellant, Ricky Lee Fulcher, was granted a retrial by this Court in Fulcher

v. Commonwealth , 149 S.W.3d 363 (Ky. 2004). At retrial, Appellant was

convicted of complicity to manufacture methamphetamine, manufacturing

methamphetamine, possession of anhydrous ammonia in an improper container

with intent to manufacture methamphetamine, and possession of drug

paraphernalia, second offense . For these crimes, and the crime which was

affirmed previously by this Court in Fulcher, supra, Appellant was sentenced to a

total of forty-nine years' imprisonment . Appellant now appeals to this Court as a

matter of right. Ky. Const . § 110(2)(b) . For the reasons set forth herein, we

affirm Appellant's convictions upon retrial .

       Our previous opinion summarized the facts in this case as follows:
                     A. Indictment No. 01-CR-157.

On July 24, 2001, an unidentified caller reported to the Russellville
Police Department that two Caucasian males had robbed a boy and
fired a weapon at him in the vicinity of Cave Springs Road in Logan
County, Kentucky. Law enforcement units from the Kentucky State
Police, the Logan County Sheriff's Office, and the Auburn Police
Department began searching for the two men. While driving down
Gasper River Road, some of the officers passed Appellant's
residence and noticed a number of people standing in the yard, all
of whom, upon observing the marked police vehicles, immediately
ran into the woods behind the residence . While giving chase, the
officers noticed two marijuana plants growing in Appellant's back
yard and the scent of ammonia emanating from an open window in
the residence . Unable to obtain a response to knocks on the door
of the residence, the officers sought and obtained a search warrant
for the residence and surrounding property .

While the officers were awaiting arrival of the search warrant,
Appellant emerged from the residence claiming to have been
asleep. The officers ordered him to remain outside until after the
warrant was executed. One of the persons who had run into the
woods, David Harrison, was apprehended but not charged. Six
others, C.J. Anderson, Johnnie Finn, Kandi Finn, Andrea Freeman,
Jody Cherry, and Matthew Jones, voluntarily returned to the
residence and were subsequently arrested .



The July 24, 2001, search of Appellant's property was conducted by
four Kentucky State Police officers . Outside Appellant's residence
they found (1) the two marijuana plants ; (2) two plastic containers
containing "pill dough ;" [(3)] a "burn pile" containing [] several empty
punctured Prestone starting fluid cans (the ether is removed by
puncturing the bottom of the can), (4) several empty Coleman Fuel
cans ; (5) two boxes filled with used coffee filters; (6) a glass
container containing used coffee filters and three layers of liquid
attached by plastic tubing to a sealed ketchup bottle which was
"cooking" the liquid in the glass container, i .e ., gas was then
passing from the ketchup bottle through the plastic tubing into the
glass container causing the liquid contents of the container to
bubble; and (7) an altered propane tank fitted with a copper valve
that had turned a bluish-green color (often caused by a chemical
reaction with anhydrous ammonia) and containing a small amount
of liquid that field-tested positive for anhydrous ammonia. After
field-testing the contents of the propane tank, the officers disabled
the tank from future use by puncturing it with bullet holes . The
officers concluded that the ketchup bottle attached to the bubbling
                                   2
 glass jar was a hydrogen chloride "generator" that was "cooking"
 the coffee filters in the jar in order to extract the methamphetamine
 residue remaining from an earlier filtering process . The three layers
 in the bubbling jar consisted of a powdery substance at the bottom,
 a  salty liquid substance in the middle, and a clear substance at the
 top. The contents of all three layers subsequently tested positive for
 methamphetamine .

 Inside the residence, the officers found (1) a bottle of denatured
alcohol on the bar in the living room and (2) an aluminum foil "boat,"
a device commonly used in smoking methamphetamine, in the
bedroom . The "boat" contained burn marks (the methamphetamine
is placed on the "boat," which is then heated so that the fumes can
be inhaled) . In the kitchen, the officers found (3) two funnels and (4)
a Mason jar, as well as [(5)] cans of [] Liquid Fire and (6) Coleman
Fuel, and (7) a glass jar in the refrigerator containing ether. They
also found what they believed to be (8) a bowl of liquid anhydrous
ammonia in the deep freeze[r] . The odor emanating from this bowl
was the odor that had first attracted their attention and prompted
them to obtain the search warrant. The officers diluted the
substance in the bowl and poured it onto the ground without testing
it.

Following the search, Appellant was arrested and charged with
manufacturing methamphetamine, possession of anhydrous
ammonia in an unapproved container with intent to manufacture
methamphetamine, possession of drug paraphernalia, and
possession of marijuana . He posted bond and was released .



                    B. Indictment No. 01-CR-179 .

On August 1, 2001, Jody Cherry, one of the persons arrested on
Appellant's property on July 24, 2001, signed a criminal complaint
accusing Appellant of twice threatening to kill him . On August 3,
2001, Captain Wallace Whitaker and Deputy Steve Stratton of the
Logan County Sheriff's Office proceeded to Appellant's residence to
serve him with arrest warrants for terroristic threatening . Upon their
arrival, they saw the same altered propane tank that the state
police officers had disabled on July 24, 2001 . They also detected a
strong odor that Stratton believed was "ammonia or ether." Based
on the presence of this odor and the altered propane tank, the
officers obtained a warrant to search Appellant's residence and
property.

During the search inside the residence, the officers discovered (1)
two plastic containers with powder in the bottom that were still
                                  3
          smoking, and two empty plastic liquid dishwasher bottles that had
          been fitted with tubing and that were still emanating gas . Stratton
          opined that these items had recently been used as homemade
          generators to separate methamphetamine from ether during the
          last stage of the manufacturing process. They also found (2) a
          rubber hose; (3) salt ; and (4) a glass jar containing fluid that later
          tested positive for the presence of methamphetamine; as well as
          (5) rolling papers ; (6) a piece of burnt aluminum foil ; (7) a Berez
          torch that could be used to heat the foil for smoking
          methamphetamine or to cook the denatured alcohol off of the
          powdered ephedrine or pseudoephedrine; and (8) pipes and
          syringes with burn residue . In addition, they found (9) a glass jar
          containing a liquid substance that was emanating an odor that
          Stratton identified as the odor of anhydrous ammonia, as opposed
          to, e .g., diluted (aqueous) household ammonia. He also testified
          that anhydrous ammonia is a hazardous material and that law
          enforcement procedures in place at that time prohibited its storage
          or transport to a laboratory. Because the sheriff's office did not
          possess equipment to field-test the substance, Stratton diluted it
          with water and poured it onto the ground .

          Outside the residence, the officers located a burn pile containing (1)
          punctured Prestone starting fluid cans and (2) rubber hose . Under
          the hood of a junked car, they located (3) a bag full of lithium strips .
          Based on these findings, they charged Appellant with
          manufacturing methamphetamine, possession of anhydrous
          ammonia in an unapproved container with intent to manufacture
          methamphetamine, and possession of drug paraphernalia .

Fulcher, 149 S.W.3d at 367-371 . Other facts will be developed as necessary in

the opinion .

          Based on the evidence, Appellant was convicted of several drug-related

crimes, a portion of which were overturned in Fulcher , supra . At retrial, Appellant

was once again convicted of several drug-related crimes, which he appeals once

again as a matter of right to this Court. For the reasons set forth herein, we

affirm.
        In his first assignment of error, Appellant claims there was not probable

cause to support the search warrant issued on August 3, 2001 .' Pursuant to that

search warrant, police recovered several incriminating items which were used

against Appellant in relation to the crimes set forth in Indictment No. 01-CR-179 .

       "A magistrate's determination of probable cause is entitled to 'great

deference' and should be upheld so long as the magistrate had a 'substantial

basis for concluding that a search would uncover evidence of wrongdoing ."'

Ragland v. Commonwealth , 191 S .W.3d 569, 583 (Ky . 2006) (quoting Illinois v.

Gates , 462 U .S. 213, 236,103 S .Ct. 2317, 2331, 76 L.Ed .2d 527 (1983)) . In this

case, the search warrant was supported by an affidavit from Deputy Stratton who

stated that he and his partner: (1) observed an altered propane tank in

Appellant's front yard ; (2) smelled a strong odor of ether coming from inside

Appellant's home ; and (3) observed through an open doorway several mason

jars sitting on a kitchen counter with one jar containing a clear liquid .

       Appellant complains that these facts do not form a substantial basis for

probable cause because : (1) Deputy Stratton's mention of the propane tank was

misleading since it was left over from the search conducted on July 24, 2001 ;

and (2) it is not illegal to possess ether or mason jars containing clear liquid. We

agree that Deputy Stratton's mention of the propane tank in his affidavit could

have been misleading since he failed to explain that the tank was observed and

disabled at the July 24, 2001 search . However, the trial court made a specific

finding that there was no bad faith on the part of Deputy Stratton when he




' Appellant does not challenge the search warrant issued on July 24, 2001 .
                                        5
completed his affidavit. See Commonwealth v. Smith, 898 S.W.2d 496, 503 (Ky .

App. 1995) ("To attack a facially sufficient affidavit, it must be shown that (1) the

affidavit contains intentionally or recklessly false statements, and (2) the affidavit,

purged of its falsities, would not be sufficient to support a finding of probable

cause.") . Although Deputy Stratton's affidavit should have been more accurate

and clear, we nonetheless find evidentiary value in the propane tank's presence

on Appellant's property since it shows that Appellant possessed other items,

besides the ether, that were strongly associated with the manufacture of

methamphetamine .

       In any event, even if the propane tank is completely discounted, the

remaining facts supporting Deputy Stratton's affidavit are sufficient, in and of

themselves, to form a substantial basis for probable cause. See id . While it is

not illegal to possess ether, it is simply not a chemical that is typically emanating

from or found in most residential households . Moreover, ether is widely known to

be a key ingredient in methamphetamine manufacture. When this extremely

incriminating fact is coupled with the officer's observation of other items known to

be associated with methamphetamine manufacture, i .e . several mason jars on a

kitchen counter with one containing clear liquid, we find that a "substantial basis"

did exist, even without consideration of the altered propane tank, to support the

warrant issued on August 3, 2001 .3


2
  Deputy Stratton testified that at the time he completed the affidavit used to
obtain the August 3, 2001 search warrant, he did not realize that the propane
tank in the front yard was the same tank that was observed and disabled at the
July 24, 2001 search .
3 Appellant argues in the alternative that he is entitled to a new suppression
hearing because the trial court applied the incorrect standard of review in
upholding the August 3, 2001, search warrant. Even if the trial court did apply
                                           6
        Appellant next argues that since the jury was instructed on complicity, the

 trial court erred in refusing to also instruct on the lesser included offense of

 facilitation . Based on the evidence presented to the jury, Appellant claims that

 "a reasonable juror could entertain reasonable doubt of [Appellant's] guilt of the

greater charge, but believe beyond a reasonable doubt that [Appellant was] guilty

of the lesser offense ." White v. Commonwealth , 178 S.W.3d 470, 490 (Ky.

2005). The Commonwealth counters that pursuant to the reasoning set forth in

White, supra, a facilitation instruction was not warranted in this case. For the

reasons set forth herein, we agree with the Commonwealth that the evidence did

not support a facilitation instruction .

       The White Court reiterated that a facilitation instruction is not required in

every case where a defendant is charged with complicity. Id. In White, we held

that the evidence did not support a facilitation instruction . Id . In so holding, we

explained :

       Appellant's theory would require the jury to split the difference
       between his testimony and that of [the Commonwealth's witnesses]
       to find the existence of a mental state for which there was no
       affirmative evidence . Such an approach would require that a
       facilitation instruction be given in every case where the defendant is
       charged with complicity. But such an approach is improper and a
       lesser-included offense instruction is available only when supported
       by the evidence. The evidence presented at trial supported only two
       theories : that Appellant was an active participant in planning the
       crime and intended that it be carried out, or that he was an innocent
       bystander who happened to be present when some of the
       instruments used in the crime were acquired . There was no
       evidence of a middle-ground violation of the facilitation statute .



the wrong standard, it is of no consequence since "[t]he issue of probable cause
is one of law and appellate courts may review the sufficiency of the information
before the magistrate independent of the trial court's determination ."
Commonwealth v . Smith, 898 S.W.2d 496, 504 n.2 (Ky. App. 1995) .
4 Appellant notes that facilitation was instructed upon in the first trial.
                                           7
 Id. at 490-491 (internal quotations and citations omitted) .

         This case is similar to White in that there were only two theories of the

case presented at trial. The Commonwealth's theory was that Appellant was

either a principal or an accomplice to manufacturing methamphetamine, and its

case consisted of physical evidence of active methamphetamine manufacture on

Appellant's property and a witness who testified that she saw Appellant making

and selling methamphetamine on his premises. Appellant's case consisted of

testimony from himself and other witnesses, totally disclaiming any knowledge

whatsoever of the crime and suggesting that other people tried to "set Appellant

up" by manufacturing the drug at his premises during times when Appellant was

either sleeping or in jail .

         Appellant argues that while "a middle-ground violation of the facilitation

statute" was totally inconsistent with his defense at trial, the jury could have

discounted the testimony of all the witnesses and inferred from the physical

evidence alone that while Appellant knew that other people were manufacturing

methamphetamine on his property, he was "wholly indifferent" to the actual

completion of the crime . This argument, of course, is without merit for the

reasons set forth in Thompkins v. Commonwealth , 54 S.W .3d 147, 150 (Ky.

2001).

         In Thompkins , the defendant was observed meeting another co-defendant

at a Holiday inn, receiving a suitcase from that co-defendant, and driving to

another residence where the defendant and others inspected the contents, which

happened to be cocaine . Thereafter, the cocaine was removed from the suitcase

and placed in a grocery bag on the floorboard of defendant's vehicle . The
 defendant then transported prospective buyers of the cocaine in the vehicle prior

to the vehicle being stopped by police . Id. at 151 . The Thompkins defendant

 argued that the jury could reasonably infer from these undisputed facts that while

 he knew about the cocaine and the trafficking that was about to occur, he was

 "without the intent that the crime be committed ." Id. In writing for the Thompkins

Court, Justice Cooper rejected this argument, holding as follows :

        Appellant's tendered facilitation instruction embodied a theory that
        Appellant knew [his co-defendants] were engaged in a drug
        transaction, but that he was transporting these two strangers from
        California to the location of their intended drug deal out of the
        goodness of his heart, wholly indifferent to the actual completion of
        the crime, i .e., without the intent that the crime be committed .
        Nothing in the evidence supports such a theory . If Appellant was
        not involved in the drug transaction or did not intend for [his co-
        defendants] to consummate it, why were they and the cocaine in
        his vehicle instead of in [another co-defendant's] vehicle? The duty
        to instruct on any lesser included offenses supported by the
        evidence does not require an instruction on a theory with no
        evidentiary foundation . The jury is required to decide a criminal
        case on the evidence as presented or reasonably deducible there
        from, not on imaginary scenarios. Appellant was not entitled to a
        facilitation instruction in this case .

Id . (internal citation omitted) .

        Likewise, based on the evidence presented to the jury, it is simply not

plausible or reasonably deducible from the evidence that Appellant would have

knowingly allowed methamphetamine to be manufactured at his house "out of the

goodness of his heart, wholly indifferent to the actual completion of the crime ."

Id. Since this case lacks any affirmative defense claiming otherwise or some

rational evidentiary foundation supporting such a theory, Appellant was not

entitled to a facilitation instruction in this case . See Smith v. Commonwealth , 722

S .W.2d 892, 896-897 (Ky. 1987) (where defendant admitted being at the scene

of the crime but disclaimed any knowledge of his companion's intention to
                                         9
commit rape and murder, defendant was not entitled to a facilitation instruction) ;

 Neal v. Commonwealth, 95 S .W.3d 843, 851 (Ky. 2003) (facilitation instruction

not warranted where defendant "failed to offer any credible evidence that would

allow the inference that he knowingly assisted the robbery and murder but was

indifferent to its success") . Cf. Webb v. Commonwealth , 904 S.W.2d 226 (Ky.

 1995) (defendant entitled to a facilitation instruction because his affirmative

testimony supported such a theory) .

       Appellant next alleges it was error to admit testimony from a

Commonwealth's witness who testified that the weekend prior to Appellant's first

arrest in this case, she was at Appellant's residence . While there, she saw

people leave Appellant's residence with the "product" and then return a short

time later with "big bills" which were handed over to Appellant . While Appellant

acknowledges that "evidence of sales of methamphetamine might tend to prove a

motive to manufacture it," see KRE 404(b)(1), he claims the testimony was not

credible and thus, its prejudicial effect outweighed its probative value . We

disagree .

       "A trial judge's decision with respect to relevancy of evidence under KRE

401 and 403 is reviewed under an abuse of discretion standard ." Love v.

Commonwealth , 55 S.W .3d 816, 822 (Ky. 2001). In this case, the testimony was

clearly probative since it tended to: (1) provide a motive ; and (2) disprove

Appellant's defense that he was "framed." Moreover, it is well-established that

questions of credibility are reserved for the jury's consideration . Commonwealth

v. Benham, 816 S .W .2d 186, 187 (Ky. 1991) . In view of the totality of these
 circumstances, the trial court did not abuse its discretion when it admitted the

testimony.

        In his final assignments of error, Appellant claims he was entitled to

directed verdicts on the charges of complicity to manufacture methamphetamine

on July 24, 2001, manufacturing methamphetamine on August 3, 2001, and

possessing anhydrous ammonia in an improper container with intent to

manufacture methamphetamine on August 3, 2001 . However, these claims were

not preserved since Appellant failed to renew his motion for a directed verdict at

the close of the entire case . See Baker v. Commonwealth , 973 S.W .2d 54, 55

(Ky . 1998) (" a 'motion for a directed verdict made at the close of the plaintiff's . . .

case is not sufficient to preserve error unless renewed at the close of all the

evidence"') (quoting Kimbrough v. Commonwealth , 550 S.W.2d 525, 529 (Ky.

1977)) . And in any event, Appellant's arguments are without merit; the

Commonwealth produced sufficient evidence to withstand directed verdict

motions on all of the above charges.

       The jury instructions regarding the charge of complicity to manufacture

methamphetamine on July 24, 2001, required the         jury to find beyond   a

reasonable doubt the following:

       Other persons manufactured methamphetamine in or around the
       residence of [Appellant] and that [Appellant], with the intention of
       promoting or facilitating the manufacture of that methamphetamine,
       commanded or engaged in a conspiracy with such other persons to
       manufacture that methamphetamine or aided or counseled such
       other persons in manufacturing that methamphetamine .

       A directed verdict shall not be granted "[i]f the evidence is sufficient to

induce a reasonable juror to believe beyond a reasonable doubt that the

defendant is guilty . . . ." Commonwealth v. Benham , 816 S.W.2d 186, 187 (Ky.
                                            11
 1991) . Appellant alleges that he was asleep inside the residence at the time an

 "active cook" was discovered approximately fifty (50) feet from his house . He

 concludes that since he was asleep, he could not have had knowledge that

 methamphetamine was being manufactured on his property that night. He

contends that his claim is further proved by the fact that he did not destroy any of

the incriminating evidence eventually discovered inside the house prior to the

police knocking on his door and obtaining a search warrant. Based on these

inferences, Appellant argues that a reasonable juror could not have believed that

he was complicit in the manufacture of methamphetamine on July 24, 2001 . We

find Appellant's argument to be without merit.

       The Commonwealth submitted more than enough evidence for a

reasonable juror to infer that Appellant was complicit in the manufacture of

methamphetamine on the night of July 24, 2001 . The fact that Appellant might

have been asleep during a portion of the manufacturing process or that he did

not destroy evidence prior to the search of his residence does not render the

Commonwealth's case insufficient or entitle him to a directed verdict .

       Regarding the charge of manufacturing methamphetamine on August 3,

2001, Appellant contends that his claim of being set up was dispositively proved

by the following facts and inferences : (1) it is simply not plausible that Appellant

would invite officers into his home if he was in the process of making

methamphetamine at the moment the officers knocked on the door; (2) police

transported Appellant to jail and left the home unsecured with others still present

inside the residence for approximately two hours prior to their actual search of

the home; and (3) since gas generators were still "smoking" at the time police

                                          12
searched the home, it must be inferred that the manufacturing process took place

immediately prior to the officer's search when Appellant was absent and in jail.

       We disagree that these facts and inferences are dispositive or that it was

unreasonable for the jury to find Appellant guilty of manufacturing

methamphetamine on August 3, 2001 . Appellant's argument does nothing more

than challenge the weight and credibility of the evidence presented by the

Commonwealth, and of course, such questions are ultimately reserved for the

jury. Benham , 816 S.W.2d at 187 . Appellant was not entitled to a directed

verdict on the charge of manufacturing methamphetamine on August 3, 2001 .

       Finally, Appellant claims he was entitled to a directed verdict on the

charge of possessing anhydrous ammonia in an improper container with intent to

manufacture methamphetamine on August 3, 2001 . A search of Appellant's

home on that date produced a glass jar filled with a substance which police

testified was anhydrous ammonia . Deputy Stratton and Deputy Bibb testified that

their experience enabled them to identify the substance based on smell alone .

Deputy Stratton explained that the substance was discarded at the scene without

field-testing or the taking of a sample for inspection by a laboratory because he

believed that such tests were unavailable .5




5 Of course, as noted by Appellant, this assumption is at least partially incorrect
since police were able to field-test the contents of the propane tank discovered
on July 24, 2001 and send a sample of the tank's contents to Kentucky State
Police for laboratory analysis . The' laboratory analysis was able to confirm that
the substance in the tank was ammonia, but it could not confirm whether the
ammonia was household or anhydrous .
                                          13
       Appellant complains that police opinion regarding the identity of the

 substance found in Appellant's house based on smell alone6 is not sufficient to

 support a jury finding that Appellant possessed anhydrous ammonia . He argues

that in order for the evidence to be sufficient to support such a finding, police in

this case should have been required to verify the substance's identity through

either: (1) field-testing ; or (2) laboratory testing. Appellant's complaints may be

valid, but are not sufficient to render the Commonwealth's evidence insufficient .

As explained above, his complaints address the weight and credibility of the

Commonwealth's evidence and thus, are reserved for the jury. Id.

       For the reasons set forth herein, the judgments and sentences of the

Logan Circuit Court are affirmed .

       All sitting. All concur .




6 Appellant does not challenge, and therefore, we do not address, the
admissibility of this testimony. Rather, the only issue before us is whether the
testimony was sufficient to support a finding that Appellant possessed anhydrous
ammonia .
                                          14
ATTORNEY FOR APPELLANT

Emily Holt Rhorer
Assistant Public Advocate
Department of Public Advocacy
100 Fair Oaks Lane, Suite 302
Frankfort, KY 40601

ATTORNEY FOR APPELLEE

Gregory D . Stumbo
Attorney General

George G. Seelig
Assistant Attorney General
Office of Attorney General
Criminal Appellate Division
1024 Capital Center Drive
Frankfort, KY 40601